USDC IN/ND case 3:18-cv-00574-JD-APR document 108 filed 11/05/18 page 1 of 5


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

AARON COATES                   )
                               )
                   Plaintiff   )               CASE NO. 3:18-cv-574-JD-APR
                               )
            vs.                )
                               )
VALEO FINANCIAL ADVISORS, )
LLC, et al.                    )
                               )
                   Defendants  )
______________________________ )


              DEFENDANT PAMELA K. KOEHLER’S REPLY IN SUPPORT
                         OF HER MOTION TO DISMISS

       Plaintiff filed a consolidated response to the various Defendants’ motions to dismiss.

(Doc. #103). Multiple defendants, including, Koehler, challenged Plaintiff’s ability to assert qui

tam claims of for civil rights violations, fraud, forgery, obstruction of justice and racketeering.

Plaintiff’s response does not contest his inability to bring such claims, nor could he. Thus, the

claims he is actually capable of bringing are his claims for RICO, unfair competition and due

process. As previously established, Plaintiff’s alleged injuries stem from his loss in the Indiana

state court at the trial and appellate levels and thus, his claims are barred by the Rooker-Feldman

doctrine. Further, despite its length, Plaintiff’s Complaint fails to contain more than passing

references to Koehler that are insufficient to state any cause of action against her. Plaintiff’s

response treats Koehler in the same fashion as his Complaint – a brief mention of her name is

made, but without any comment on her alleged acts or omissions that supposedly harmed him.

       Koehler’s brief in support of her Motion to Dismiss detailed numerous reasons why

Plaintiff’s Complaint against her should be dismissed. The majority of Koehler’s reasons for



                                                  1
USDC IN/ND case 3:18-cv-00574-JD-APR document 108 filed 11/05/18 page 2 of 5


dismissal were not addressed by Plaintiff’s response, thus this Reply shall not re-argue them

here. Instead, this Reply will focus on the two reasons that were addressed by Plaintiff,

conspiracy and the Rooker-Feldman doctrine. Because Plaintiff’s claims are barred by the

Rooker-Feldman doctrine and because Plaintiff’s allegations fail to state a claim against Koehler,

Plaintiff’s Complaint against Koehler should be dismissed.

                                         A. CONSPIRACY

       As discussed in Koehler’s brief in support of her Motion to Dismiss, Plaintiff’s

Complaint contains only a few mentions of Koehler and Plaintiff’s seven counts of his

Complaint failed to even reference Koehler. Thus, Koehler argued that to the extent Plaintiff

sought to hold her liable for conspiring with other Defendants, that Plaintiff had not met his

burden with respect to alleging sufficient details of any conspiracy to give it the necessary

plausibility. Plaintiff’s response argues that this Court should ignore the minimum standards a

plaintiff must meet in order to state a plausible claim against a defendant and that he should be

allowed to proceed despite the admitted lack of details regarding the conspiracy.

   Plaintiff admits that the specifics of the alleged conspiracy between the Defendants are

unknown. (Doc. # 103, pg. 2). The Seventh Circuit has been crystal clear on this issue. When a

pro se plaintiff pleads “a vast encompassing conspiracy; and before defendants in such a case

become entangled in discovery proceedings, the plaintiff must meet a high standard of

plausibility.” Cooney v. Rossiter, 583 F.3d 967, 971 (7th Cir. 2009). “The Seventh Circuit has

succinctly described the pleading requirements of a conspiracy as demanding that the Plaintiff

identify ‘the who, what, when, why, and how.’” Rangel v. Reynolds, 607 F. Supp. 2d 911, 924

(N.D. Ind. 2009) quoting Brokaw v. Mercer County, 235 F.3d 1000, 1016 (7th Cir. 2000). To

the extent Plaintiff’s claims here rely upon Koehler engaging in a vast conspiracy, Plaintiff’s



                                                 2
USDC IN/ND case 3:18-cv-00574-JD-APR document 108 filed 11/05/18 page 3 of 5


failure to identify the who, what, when, why and how of the conspiracy is fatal to his Complaint

against Koehler and dismissal is warranted.

                               B. ROOKER-FELDMAN DOCTRINE

       In part, Koehler’s brief in support of her Motion to Dismiss argued that Plaintiff’s

Complaint should be dismissed pursuant to the Rooker-Feldman doctrine. That doctrine bars

cases brought by state court losers who complain in Federal Court about the injurious nature of

the state court matter. "[T]he fundamental and appropriate question to ask is whether the injury

alleged by the federal plaintiff resulted from the state court judgment itself or is distinct from that

judgment. If the injury resulted from the state court judgment itself, Rooker-Feldman directs that

lower federal courts lack jurisdiction." Garry v. Geils, 82 F.3d 1362, 1365 (7th Cir. 1996).

       Plaintiff’s response definitively establishes that the Rooker-Feldman doctrine is

applicable here. Plaintiff’s response asserts that he is not seeking to overturn a state court

decision, but clarifies that he wants this Court to not “presume facts” established in that state

court decision to be true because he has alleged those facts were established by fraud. (Doc.

#103, pg. 5). Thus, Plaintiff’s response establishes that he suffered an injury at the hands of an

Indiana state court and now wants a Federal Court to remedy that injury. Plaintiff’s Complaint

should be dismissed pursuant to the Rooker-Feldman doctrine.

       In conclusion, Plaintiff is incapable of bringing qui tam claims pro se, thus his claims are

limited to RICO, unfair competition and due process. Plaintiff’s failed to make any allegation

against Koehler that would support his claims for RICO, unfair competition and due process

against her. Thus, Coates has failed to state a claim against Koehler and his Complaint against

her should be dismissed. Additionally, if Coates suffered any injury as a result of Koehler’s




                                                  3
USDC IN/ND case 3:18-cv-00574-JD-APR document 108 filed 11/05/18 page 4 of 5


legal work it was related to an underlying state court matter and Coates’s claims here are barred

by the Rooker-Feldman doctrine and this Court has no jurisdiction over those claims.


                                               KIGHTLINGER & GRAY, LLP


                                               By       s/ Louis J. Britton
                                                        Louis J. Britton
                                                        Attorney I.D. No. 27754-49


                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 5, 2018, the foregoing pleading was filed electronically.
Service of this filing will be made on all ECF-registered counsel by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.

                       Joshua R. Lowry
                       Kelly D. Cochran
                       Indiana Attorney General’s Office
                       joshua.lowry@atg.in.gov
                       kelly.cochran@atg.in.gov

                       Michael A. Dorelli
                       David J. Hensel
                       HOOVER HULL TURNER LLP
                       mdorelli@hooverhullturner.com
                       dhensel@hooverhullturner.com
                       Michael L. Meyer
                       TAFT STETTINIUS & HOLLISTER LLP
                       mmeyer@taftlaw.com

                       John W. Borkowski
                       Aleksandra O. Rushing
                       HUSCH BLACKWELL LLP
                       john.borkowski@huschblackwell.com
                       aleks.rushing@huschblackwell.com

                       Adam S. Willfond
                       Office of Corporation Counsel
                       adam.willfond@indy.gov

                       Kevin K. Fitzharris
                       BARRETT McNAGNY, LLP
                       Email: kkf@barrettlaw.com

                                                    4
USDC IN/ND case 3:18-cv-00574-JD-APR document 108 filed 11/05/18 page 5 of 5



         I further certify that on November 5, 2018, a copy of the foregoing pleading was mailed, by
first-class U.S. Mail, to:

                       Aaron Coates
                       18709 Taft Court
                       Goshen, IN 46528


                                               s/ Louis J. Britton
                                               Louis J. Britton
KIGHTLINGER & GRAY, LLP
One Indiana Square, Suite 300
211 North Pennsylvania Street
Indianapolis, Indiana 46204
Telephone: 317-638-4521
Email: lbritton@k-glaw.com




181192\4918257-1
                                                  5
